DETAILED ACTION

Election/Restrictions
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 16, 2021.

Summary
The present application is being examined under the pre-AIA  first to invent provisions.
Currently, claims 10-13 are withdrawn resulting in claims 1-9 and 14-20 pending for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/881,534, filed on June 4, 2013.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 11, 2019 and March 3, 2020 have been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1" and "2" have both been used to designate a stretchable core on page 7 of the instant specification, lines 4-5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both a stretch yarn and a stretchable core on page 7 of the instant specification, lines 3-5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim  objected to because of the following informalities:  in line 6 there is a double comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the core composite fiber" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 6-9, and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue (JP 2008-297646)1,2.
With respect to claims 1, 4, and 17-19, Inoue teaches a core-sheath structure composite spun yarn having at least two or more filament yarns (core) and a sheath made of short fibers (paragraph [0007]). The core is a stretchable core and composed of a twisted yarn of a polyester-second fiber) and a polyurethane-based elastic yarn (elastomer first fiber) (paragraph [0007]). The polyester-based composite long fiber yarn are composite long fibers composed of a polyester layer mainly composed of polytrimethylene terephthalate and a polyester layer mainly composed of polyethylene terephthalate (elastomultiester bicomponent fiber) (paragraph [0007]). The polyester-based composite long fiber has rubber elasticity (paragraph [0028]). The combined twisted yarn composed of polyester-based composite long-fiber yarn and polyurethane-based elastic yarn is twisted 5 to 20 times per inch (197-788 twists per meter)3 (paragraph [0030]).
The twists per meter range of Inoue substantially overlaps the claimed range in the instant claims 1 and 19. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Inoue, because overlapping ranges have been held to establish prima facie obviousness.
Inoue teaches the claimed invention above but does not expressly teach the polyurethane yarn (first fiber) can be stretched to at least 400%, the polyester-based composite long fiber yarn (second fiber) has an elasticity less than said first fiber and can be stretched by at least 20%, and the second fiber has a higher recovery than the first fiber. It is reasonable to presume that the elasticity of the first and second fiber and the recovery of the second fiber is inherent to Inoue.
Support for said presumption is found in that, with regards to the first fiber, the instant specification discloses that suitable materials for the first fiber are polyurethanic fibers such as elastane and spandex (instant specification; page 7, lines 16-19). Similarly, Inoue teaches the first fiber) (Inoue; paragraph [0007]) which in the example is spandex (Inoue; paragraph [0043]).
With regards to the second fiber, suitable materials are polyesters and elastomultiesters such as PBT and the bicomponent polyesters PTT/PET (instant specification; page 7, line 30 – page 8, line 8). Preferably the second fiber is a PTT/PET bicomponent elastomultiester (instant specification; page 8, lines 4-8). Similarly, Inoue teaches the polyester-based composite long fiber yarn (second fiber) comprises a layer mainly composed of polyethylene terephthalate (PET) and a polyester layer mainly composed of polytrimethylene terephthalate (PTT) and are compounded in a side-by-side manner (bicomponent fiber) (paragraph [0023]).
Since Inoue teaches the exact materials used as the first fiber and second fiber as the instant invention, the polyurethane fiber and the polyester fiber of Inoue are therefore expected to have the same properties as the first fiber and the second fiber of the claimed invention.
Additionally Inoue does not explicitly teach that the fiber sheath is inelastic, however Inoue does use cotton as the fiber sheath (paragraph [0043]). The instant specification teaches cotton as a suitable fiber for the inelastic sheath (instant specification; page 8, lines 9-14).
	
	
With respect to claim 2, Inoue teaches all the limitations of claim 1 above. Inoue further teaches the weight ratio of the polyester-based composite long fiber (second fiber) / polyurethane-based elastic yarn (first fiber) in the combined twisted yarn (stretchable core) is preferably 70/30 to 95/5, more preferably 70/30 to 95/5, and from the viewpoint of the elongation rate and recovery rate when the fabric is used it is preferably 80/20 to 90/10 (paragraph [0031]).

With respect to claim 3, Inoue teaches all the limitations of claim 1 above. Inoue further teaches the circumference of the core is covered with short fibers (paragraphs [0017], [0032]).
The limitation “the stretchable core is drafted from 1.12 to 1.16 times its original length” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Inoue discloses a twisted stretchable core yarn as described in the rejection of claim 1 above. Additionally, Inoue teaches that tension applied when covering the circumference of the core with short fibers is 1.1-1.2 (paragraphs [0032]-[0033]).

With respect to claim 6, Inoue teaches all the limitations of claim 1 above. Inoue further teaches the thickness of the stretchable core-sheath composite spun yarn is usually 5 to 30 in English cotton count, preferably 7 to 30, and more preferably 8 to 20 (paragraph [0036]). The weight ratio of the short fibers constituting the sheath is 60% or more, preferably 70 to 97%, most preferably 70 to 90% by weight of the core-sheath composite yarn (paragraph [0035]). Therefore the amount of the core fibers is 40% or less, preferably 3-30%, more preferably 10-30% by weight of the stretchable core-sheath composite yarn. Inoue further teaches the weight ratio of the polyester-based composite long fiber (second fiber) / polyurethane-based elastic yarn (first fiber) in the combined twisted yarn (stretchable core) is preferably 70/30 to 95/5, more preferably 70/30 to 95/5, and from the viewpoint of the elongation rate and recovery rate when 
The weight percentage of core fibers range of Inoue substantially overlaps the claimed range in the instant claim 6. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Inoue, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 7, Inoue teaches all the limitations of claim 1 above. Inoue further teaches the polyester-based composite long fiber yarn (second fiber) comprises a layer mainly composed of polyethylene terephthalate (PET) and a polyester layer mainly composed of polytrimethylene terephthalate (PTT) and are compounded in a side-by-side manner (bicomponent fiber) (paragraph [0023]). The core further comprises a polyurethane-based elastic yarn (elastane) (paragraph [0007]), which is Spandex (elastane) in Example 1 (paragraph [0043]). The short fiber of the sheath may be cotton (paragraph [0034]), which was used in Example 1 (paragraph [0043]).

With respect to claim 8, Inoue teaches all the limitations of claim 1 above. Inoue further teaches a fabric that can be composed of the core-sheath composite spun yarn alone or may include another yarn (paragraph [0037]).

With respect to claim 9, Inoue teaches all the limitations of claim 8 above. Inoue further teaches the stretchable core-sheath composite spun yarn may be used in a woven fabric for clothing (paragraph [0037]).

With respect to claim 20, Inoue teaches all the limitations of claim 7 above. Inoue further teaches the thickness of the stretchable core-sheath composite spun yarn is usually 5 to 30 in English cotton count, preferably 7 to 30, and more preferably 8 to 20 (paragraph [0036]).

Claims 5 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue (JP 2008-297646)4,5 as applied to claim 1 above, and further in view of Anand (US 2006/0116044)2.
With respect to claim 5, Inoue teaches all the limitations of claim 1 above.
Inoue is silent as to the polyurethane fiber (first fiber) and the polyester fiber (second fiber) being bound together so as to stretch and recover together as a single fiber.
Anand teaches a stretch fabric substrate (paragraph [0001]). Anand further teaches that when plural filaments to which stretch is given are aligned, a multifilament is constituted but, when it is used as a conventional multifilament several problems occur such as pilling and pile, whereby the smoothness of the fabric substrate is lost (paragraph [0011]). Therefore, each filament in the multifilament is connected to each other at an interval in the lengthwise direction of the filament (paragraph [0011]).
Since both Inoue and Anand teach stretch multifilament fibers, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the core first fiber) and polyester (second fiber) filaments of Inoue to be connected at intervals along the length of the filament in order to prevent piling and pile formation during processing into a fabric.
With respect to the fibers stretching and recovering as a single fiber, because the polyurethane (first fiber) and polyester (second fiber) fibers of Inoue in view of Anand are connected at intervals along the length of the fibers, it is reasonable to presume that the fibers stretch and recover as a single fiber due to the connections.

With respect to claims 14-15, Inoue teaches a core-sheath structure composite spun yarn having at least two or more filament yarns (core) and a sheath made of short fibers (paragraph [0007]). The core is a stretchable core and composed of a twisted yarn of a polyester-based composite long fiber yarn (second fiber) and a polyurethane-based elastic yarn (elastomer first fiber) (paragraph [0007]). The polyester-based composite long fiber yarn are composite long fibers composed of a polyester layer mainly composed of polytrimethylene terephthalate (polyester based polymer) and a polyester layer mainly composed of polyethylene terephthalate (polyester based polymer) (paragraph [0007]). The polyester-based composite long fiber has rubber elasticity (paragraph [0028]).
Inoue further teaches the weight ratio of the polyester-based composite long fiber (second fiber) / polyurethane-based elastic yarn (first fiber) in the combined twisted yarn (stretchable core
Inoue is silent as to the polyurethane fiber (first fiber) and the polyester fiber (second fiber) being connected together at a plurality of points.
Anand teaches a stretch fabric substrate (paragraph [0001]). Anand further teaches that when plural filaments to which stretch is given are aligned, a multifilament is constituted but, when it is used as a conventional multifilament several problems occur such as pilling and pile, whereby the smoothness of the fabric substrate is lost (paragraph [0011]). Therefore, each filament in the multifilament is connected to each other at an interval in the lengthwise direction of the filament (paragraph [0011]).
Since both Inoue and Anand teach stretch multifilament fibers, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the core polyurethane (first fiber) and polyester (second fiber) filaments of Inoue to be connected at intervals along the length of the filament in order to prevent piling and pile formation during processing into a fabric.

With respect to claim 16, Inoue in view of Anand teaches all the limitations of claim 14 above. Inoue further teaches the polyester-based composite long fiber yarn (second fiber) comprises a layer mainly composed of polyethylene terephthalate (PET) and a polyester layer mainly composed of polytrimethylene terephthalate (PTT) and are compounded in a side-by-side manner (bicomponent fiber) (paragraph [0023]). The core further comprises a polyurethane-based elastic yarn (elastane) (paragraph [0007]), which is Spandex (elastane) in Example 1 (paragraph [0043]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 102601756. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claim 14, claim 1 of Agzikara claims a stretch yarn comprising: a stretchable core; and an inelastic fiber sheath completely covering said stretchable core, wherein said stretchable core comprises first and second fibers each having elastic properties, said first fiber is an elastomer and said second fiber is a polyester based (co)polymer, said second fiber being in the range of 60-90% (w/w) of the stretchable core, and wherein said first and second fibers are intermingled and have 50 to 200 connection points per meter (Agzikara; claim 1).

With respect to claim 15, claim 1 of Agzikara further teaches the first and second fiber are intermingled (Agzikara; claim 1).

With respect to claim 16, claim 5 of Agzikara, which depends from claim 1, claims wherein said sheath fibers are cotton fibers, said first fiber is elastane and said second fiber is a PTT/PET bicomponent fiber (Agzikara; claim 5).



Claims 1-9 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13, and 16-26 of U.S. Patent No. 102601757 in view of Inoue (JP 2008-297646)8.
With respect to claims 1 and 19, claim 1 and 17 of Agzikara claims a stretch yarn comprising: a stretchable core; and an inelastic fiber sheath completely covering said stretchable core, wherein said stretchable core comprises first and second fibers each having elastic properties, said first fiber is an elastomer and said second fiber is a polyester based (co)polymer (Agzikara; claim 1), said first fiber has an elasticity of at least 400% and said second fiber has an elasticity less than said first fiber, said second fiber having an elasticity of at least 20% (Agzikara; claim 17).
Agzikara is silent as to the first and second fibers being twisted together and having at least 300 twists per meter.
Inoue teaches a core-sheath structure composite spun yarn having at least two or more filament yarns and a sheath made of short fibers (paragraph [0007]). The core is a stretchable core and composed of a twisted yarn of a polyester-based composite long fiber yarn (second fiber) and a polyurethane-based elastic yarn (elastomer first fiber) (paragraph [0007]). The polyester-based composite long fiber yarn are composite long fibers composed of a polyester layer mainly composed of polytrimethylene terephthalate and a polyester layer mainly composed of polyethylene terephthalate (elastomultiester bicomponent fiber) (paragraph [0007]). The polyester-based composite long fiber has rubber elasticity (paragraph [0028]). The combined twisted yarn composed of polyester-based composite long-fiber yarn and polyurethane-based 9 (paragraph [0030]). If the number of twists is 5 to 20 times, slippage between the polyester-based composite long fiber yarn and the polyurethane-based elastic yarn can be prevented at a high level, and the twisted yarn constituting the core in the post-process can be used (paragraph [0030]).
The twists per meter range of Inoue substantially overlaps the claimed range in the instant claims 1 and 19. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Inoue, because overlapping ranges have been held to establish prima facie obviousness.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the stretch core of Agzikara to have 5 to 20 twists per inch (197-788 twists per meter)1 to prevent slippage and allow post-processing of the core.

With respect to claim 2, claim 1 of Agzikara further teaches said second fiber is in the range of 60-90 wt% (w/w) of the stretchable core (Agzikara; claim 1).

With respect to claim 3, claim 18 of Agzikara, which depends from claim 1, further claims wherein the stretchable core is drafted from 1.12 to 1.16 times its original length (Agzikara; claim 18).

With respect to claim 4, claim 2 of Agzikara, which depends from claim 1, further claims wherein said second fiber is an elatomultiester bicomponent fiber and said first fiber is a polyolefin or polyurethane elastomer (Agzikara; claim 2).

With respect to claim 5, claim 3 of Agzikara, which depends from claim 1, claims wherein said first fiber and said second fiber are bound together so as to be stretched and to recover together as a single fiber (Agzikara; claim 3).

With respect to claim 6, claim 4 of Agzikara, which depends from claim 1, claims having an NE count within the range of 5 to 40, wherein the amount of core fibers is from 25 to 35% (w/w) of the total weight of the yarn and wherein the amount of the second fiber in the core composite fiber is within the range of 75 to 87% by weight and the inelastic fiber sheath completely covers said core (Agzikara; claim 4).

With respect to claim 7, claim 5 of Agzikara, which depends from claim 1, claims wherein said sheath fibers are cotton fibers, said first fiber is elastane and said second fiber is a PTT/PET bicomponent fiber (Agzikara; claim 5).

With respect to claim 8, claim 6 of Agzikara claims a stretch fabric including the yarn according to claim 1 (Agzikara; claim 6).

With respect to claim 9, claim 7 of Agzikara claims a garment that contains the stretch fabric according to claim 6 (Agzikara; claim 7).

With respect to claim 17, claim 8 of Agzikara, which depends from claim 1, claims wherein the second fiber has a smaller elasticity than the first fiber (Agzikara; claim 8).

With respect to claim 18, claim 9 of Agzikara, which depends from claim 1, claims wherein the second fiber has a higher recovery amount than the first fiber (Agzikara; claim 9).

With respect to claim 20, claim 13 of Agzikara, which depends from claim 4, claims wherein the NE count is within the range of 6 to 30 (Agzikara; claim 13).

With respect to claims 1 and 19, claim 16 of Agzikara claims a stretch yarn comprising: a stretchable core; and an inelastic fiber sheath completely covering said stretchable core, wherein said stretchable core comprises first and second fibers each having elastic properties, said first fiber is an elastomer and said second fiber is a polyester based (co)polymer, said first fiber has an elasticity of at least 400% and said second fiber has an elasticity less than said first fiber, said second fiber having an elasticity of at least 20% (Agzikara; claim 16).
Agzikara is silent as to the first and second fibers being twisted together and having at least 300 twists per meter.
Inoue teaches a core-sheath structure composite spun yarn having at least two or more filament yarns and a sheath made of short fibers (paragraph [0007]). The core is a stretchable core and composed of a twisted yarn of a polyester-based composite long fiber yarn (second fiber) and a polyurethane-based elastic yarn (elastomer first fiber) (paragraph [0007]). The polyester-based composite long fiber yarn are composite long fibers composed of a polyester elastomultiester bicomponent fiber) (paragraph [0007]). The polyester-based composite long fiber has rubber elasticity (paragraph [0028]). The combined twisted yarn composed of polyester-based composite long-fiber yarn and polyurethane-based elastic yarn is twisted 5 to 20 times per inch (197-788 twists per meter)10 (paragraph [0030]). If the number of twists is 5 to 20 times, slippage between the polyester-based composite long fiber yarn and the polyurethane-based elastic yarn can be prevented at a high level, and the twisted yarn constituting the core in the post-process can be used (paragraph [0030]).
The twists per meter range of Inoue substantially overlaps the claimed range in the instant claims 1 and 19. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Inoue, because overlapping ranges have been held to establish prima facie obviousness.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the stretch core of Agzikara to have 5 to 20 twists per inch (197-788 twists per meter)1 to prevent slippage and allow post-processing of the core.

With respect to claim 2, claim 16 of Agzikara further teaches said second fiber is in the range of 60-90 wt% (w/w) of the stretchable core (Agzikara; claim 16).

With respect to claim 4, claim 21 of Agzikara, which depends from claim 16, further claims wherein said second fiber is an elatomultiester bicomponent fiber and said first fiber is a polyolefin or polyurethane elastomer (Agzikara; claim 21).

With respect to claim 5, claim 22 of Agzikara, which depends from claim 16, claims wherein said first fiber and said second fiber are bound together so as to be stretched and to recover together as a single fiber (Agzikara; claim 22).

With respect to claim 6, claim 23 of Agzikara, which depends from claim 16, claims having an NE count within the range of 5 to 40, wherein the amount of core fibers is from 25 to 35% (w/w) of the total weight of the yarn and wherein the amount of the second fiber in the core composite fiber is within the range of 75 to 87% by weight and the inelastic fiber sheath completely covers said core (Agzikara; claim 23).

With respect to claim 7, claim 24 of Agzikara, which depends from claim 16, claims wherein said sheath fibers are cotton fibers, said first fiber is elastane and said second fiber is a PTT/PET bicomponent fiber (Agzikara; claim 24).

With respect to claim 8, claim 19 of Agzikara claims a stretch fabric including the yarn according to claim 16 (Agzikara; claim 19).

With respect to claim 9, claim 20 of Agzikara claims a garment that contains the stretch fabric according to claim 19 (Agzikara; claim 20).

With respect to claim 17, claim 16 of Agzikara claims said second fiber has an elasticity less than said first fiber (Agzikara; claim 16).

With respect to claim 17, claim 25 of Agzikara, which depends from claim 16, claims wherein said second fiber has a smaller elasticity than said first fiber (Agzikara; claim 25).

With respect to claim 18, claim 26 of Agzikara, which depends from claim 16, claims wherein the second fiber has a higher recovery than the first fiber (Agzikara; claim 26).

Claims 1, 4-5, 8, 17, and 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 14/918,07711 in view of Inoue (JP 2008-297646)12.
With respect to claims 1, 4, and 19, 
Ozden is silent as to the first and second fibers being twisted together and having at least 300 twists per meter.
Inoue teaches a core-sheath structure composite spun yarn having at least two or more filament yarns and a sheath made of short fibers (paragraph [0007]). The core is a stretchable core and composed of a twisted yarn of a polyester-based composite long fiber yarn (second fiber) and a polyurethane-based elastic yarn (elastomer first fiber) (paragraph [0007]). The polyester-based composite long fiber yarn are composite long fibers composed of a polyester layer mainly composed of polytrimethylene terephthalate and a polyester layer mainly composed of polyethylene terephthalate (elastomultiester bicomponent fiber) (paragraph [0007]). The polyester-based composite long fiber has rubber elasticity (paragraph [0028]). The combined twisted yarn composed of polyester-based composite long-fiber yarn and polyurethane-based elastic yarn is twisted 5 to 20 times per inch (197-788 twists per meter)13 (paragraph [0030]). If the number of twists is 5 to 20 times, slippage between the polyester-based composite long fiber yarn and the polyurethane-based elastic yarn can be prevented at a high level, and the twisted yarn constituting the core in the post-process can be used (paragraph [0030]).
The twists per meter range of Inoue substantially overlaps the claimed range in the instant claims 1 and 19. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Inoue, because overlapping ranges have been held to establish prima facie obviousness.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the stretch core of Ozden to have 5 to 20 twists per inch (197-788 twists per meter) 14 to prevent slippage and allow post-processing of the core.

With respect to claim 5, claim 3 of Ozden, which depends from claim 1, claims wherein said first elastic fiber and said second fiber are connected together by intermingling (Ozden; claim 3). Because the fibers are connected it is reasonable to presume the fibers stretch and recover together as a single fiber.

With respect to claim 8, claim 1 of Ozden claims a woven fabric including the yarn according described in instant claim 1 (Ozden; claim 1).

With respect to claim 17, claim 1 of Ozden claims wherein the second fiber is able to elongate less than said first elastic fiber (Ozden; claim 1).

This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine translation used as reference
        2 Cited in IDS
        3 Note: 1 meter = 39.4 inches
        4 Machine translation used as reference
        5 Cited in IDS
        6 Hereinafter referred to as Agzikara
        7 Hereinafter referred to as Agzikara
        8 Machine translation used as reference
        9 Note: 1 meter = 39.4 inches
        10 Note: 1 meter = 39.4 inches
        11 Hereinafter referred to as Ozden
        12 Machine translation used as reference
        13 Note: 1 meter = 39.4 inches
        14 Note: 1 meter = 39.4 inches